Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FT. LAUDERDALE DIVISION

                                         CASE NO.

  JUAN FONSECA
      Plaintiff,

  v.

  WAL-MART STORES EAST, L.P.
        Defendant.
  _______________________________________/

             WAL-MART STORES EAST, L.P.’S NOTICE OF REMOVAL

        Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”), by and through

  its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1),

  and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the

  action filed in the 17th Judicial Circuit Court in and for Broward County, Florida,

  Case No. CACE-18-022595, with full reservation of rights, exceptions and defenses,

  and in support thereof states:

                                    I. BACKGROUND

        1.     On or about September 24, 2018, Plaintiff commenced this action by

  filing a Complaint against Wal-Mart in the 17th Judicial Circuit Court in and for

  Broward County, Florida. See Pl.’s Compl., attached as Ex. “A.”

        2.     The Complaint was served on October 15, 2018. See Service of Process

  attached as Ex. “B.”




                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 2 of 11




         3.     Plaintiff alleges a claim for negligence against Wal-Mart as a result of

  injuries he allegedly sustained on December 24, 2015 while at the Wal-Mart store

  located at 4301 S University Drive, Davie, Florida 33328. See Ex. “A” at ¶ ¶ 5, 8, 14.

         4.     Specifically, the Plaintiff alleges he slipped and fell on metal hangers

  on the floor. Id. at ¶ 8.

         5.     Plaintiff alleges Wal-Mart breached its duty to provide the Plaintiff

  with a reasonably safe environment by failing to maintain its premises in a

  reasonably safe manner, failing to warn the Plaintiff of the alleged dangerous

  condition, failing to remove the alleged dangerous condition from the floor, failing to

  place warning signs in the area to alert the Plaintiff of the alleged dangerous

  condition, and negligently maintaining the premises. Id. at ¶ ¶ 9, 10.

         6.     The Plaintiff alleges he is a resident of Broward County, Florida. Id. at

  ¶ 2.

         7.     On or about June 15, 2018, prior to filing the instant lawsuit, the

  Plaintiff submitted a pre-suit demand letter which indicated Plaintiff has

  incurred medical bills which total $166,255.42. Based on Plaintiff’s alleged

  injuries and medical bills incurred the Plaintiff offered to settle the claim for

  $750,000.00. See Redacted Pre-Suit Demand Letter attached as Ex. “C.”1




  1
    Wal-Mart has not filed the entire complement of medical records which Plaintiff
  submitted with his pre-suit demand letter in order to protect the Plaintiff’s personal
  information pursuant to the Court’s Administrative Procedures, 6B. Should the
  Court wish to see these documents, Sam’s East can provide same for an in camera
  inspection.
                                          2

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 3 of 11




        8.     This matter is therefore removable based on diversity of citizenship of

  the parties, and because the amount in controversy is in excess of $75,000.00

  exclusive of interest, attorney’s fees, and costs.

        9.     Wal-Mart attaches hereto and makes a part of this notice a copy of the

  process, pleadings, and other papers filed in the 17th Judicial Circuit in and for

  Broward County together with a docket sheet from the Clerk of the Court. See

  attached as Composite Ex. “D.”

        10.    Wal-Mart reserves the right to raise all defenses and objections in this

  action after the action is removed to this Court.

                                II. REMOVAL IS TIMELY

        11.    In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

  Removal within thirty (30) days of the date that it received a copy of Plaintiff’s

  Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim for

  relief upon which Plaintiff’s action is based. The thirty (30) day period commenced

  on October 15, 2018, when Plaintiff served her Amended Complaint.

        12.    Prior to the service of Plaintiff’s Complaint, Plaintiff sent Wal-Mart a

  written pre-suit demand outlining Plaintiff’s claimed damages inclusive of actual

  medical expenses in connection with his December 24, 2015 alleged incident.

         13.   Venue exists in the United States District Court for the Southern

  District of Florida, Ft. Lauderdale Division, because the 17th Judicial District in

  and for Broward County, where Plaintiff filed his state court Complaint is located in



                                                3

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 4 of 11




  Broward County Florida, which is located within the United States District Court

  for the Southern District of Florida, Ft. Lauderdale Division.

        III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        14.    Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000.00, exclusive of interest and costs, and is between – citizens of

  different States.” This action satisfies the complete diversity of citizenship

  requirement of 28 USC § 1332(a)(1).

       A.     Citizenship of JUAN FONSECA

       15.     Plaintiff is a resident of Broward County, Florida. See Ex. “A.” at ¶ 2.

  Although Plaintiff’s Complaint does not specifically state Plaintiff’s citizenship,

  “[i]t is well established that a party’s residence is prima facie evidence of a party’s

  domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is

  equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3

  (S.D.Fla.) (Cohn, J) (internal citations omitted).

       16.    Here, Plaintiff alleges he is a resident of Broward County. See Ex. “A.” at

  ¶ 2. Plaintiff’s Broward County, Florida residence is prima facie evidence of his

  domicile which is equivalent to citizenship for purposes of establishing diversity in

  this case. See Katz, 2009 WL 1532129 at *3.

            B. Citizenship of WAL-MART STORES EAST, L.P.

       17.     At the time of the alleged incident, and currently, Wal-Mart Stores

  East, L.P., is a Delaware limited partnership, of which WSE Management, LLC is

                                                4

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 5 of 11




  the general partner, and WSE Investment, LLC is the limited partner. The sole

  member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores

  East, LLC (fka Wal-Mart Stores East, Inc.), an Arkansas limited liability company

  whose parent company is Wal-Mart Stores, Inc. The principal place of business for

  all entities mentioned is Bentonville, Arkansas. At no time material has Wal-Mart

  Stores East, L.P., or its general or limited partners, been a citizen of Florida. See

  Florida Department of State, Division of Corporations, Detail by Entity Name

  attached as Composite Ex. “E.”

                          IV. AMOUNT IN CONTROVERSY

       18.    The amount in controversy exceeds $75,000.00. Although Plaintiff’s

  Complaint does not specify an amount in controversy other than the state court

  $15,000.00 jurisdictional minimum, it is clear from Plaintiff’s pre-suit demand that

  his claimed damages exceed the jurisdictional minimum in this Court of $75,000.00.

  See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009)

  (concluding the defendant met its jurisdictional burden of establishing the amount

  in controversy based on information received from the plaintiffs in the pre-suit

  demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

  2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand

  letters are competent evidence of the amount in controversy.).

          19. Where, as here, a plaintiff makes “an unspecified demand for damages

  in state court, a removing defendant must prove by a preponderance of the evidence

  that the amount in controversy more likely than not exceeds the . . . jurisdictional

                                               5

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 6 of 11




  requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

  1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

  (11th Cir. 2000).

          20. “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and

  accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

  1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

  F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of

  removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

  “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.

          21. The relevant portions of Plaintiff’s itemized and specifically detailed

  pre-suit demand conclusively establish that the amount in controversy exceeds the

  $75,000.00 jurisdictional minimum. Specifically, the Plaintiff’s past medical

  bills alone total $166,255.42, and Plaintiff’s June 15, 2018 pre-suit demand letter

  estimates damages in the instant matter to be at least seven hundred fifty thousand

  dollars ($750,000.00). See Ex. “C.” In addition to Plaintiff’s past medical bills

  incurred, the Plaintiff’s Complaint alleges damages for mental pain and suffering,

  anguish, loss of capacity for the enjoyment of life, loss wages, permanent



                                                6

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 7 of 11




  aggravation of a pre-existing condition and permanent injuries. See Ex. “A.” at ¶

  14.

          22. These representations sufficiently and conclusively establish by a

  preponderance of the evidence that the amount in controversy exceeds the requisite

  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. Numerous

  district court decisions support this conclusion.

          23. For example, in Katz v. J.C. Penney Corp., this Court concluded that

  the removing defendant properly established the amount in controversy by

  addressing information received from Plaintiff’s pre-suit demand package. Katz,

  2009 WL 1532129 at 4. The Court specifically noted it was persuaded that the pre-

  suit demand package reflected an honest assessment of damages by plaintiffs

  because, like Plaintiff’s June 15, 2018 pre-suit demand letter in this case, it was

  based on medical records provided by the plaintiff. Id.

          24. District courts have found that the amount in controversy is satisfied

  by a showing that Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past

  medical bills exceed $75,000.00. For example, in Stramiello v. Petsmart, Inc., 2010

  WL 2136550, at *3 (M.D. Fla. 2010), the court determined the defendant established

  its burden of proving the amount in controversy exceeded $75,000.00 where the

  plaintiff’s medical bills alone totaled $108,351.92 and plaintiff alleged that his

  injuries were permanent and she would “surely seek recovery of future medical

  expenses and significant pain and suffering damages.” Id. The court found the

  defendant established complete diversity and that the amount in controversy

                                                7

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 8 of 11




  exceeded the minimum jurisdictional requirement; therefore, the court denied the

  plaintiff’s motion to remand. Id. at *5.

          25. Additionally, in Wilson v. Target Corp., the plaintiff submitted a

  pre-suit demand letter indicating she had incurred over $100,000.00 in past medical

  expenses and would incur additional $1 million dollars in future medical expenses

  as a result of his incident. Wilson V. Target Corp., 2010 WL 3632794, at *4 (S.D.

  Fla. 2010). Although the plaintiff’s complaint did not specify the exact amount of

  damages she bought, but only plead that her damages were in excess of $15,000.00,

  the court denied plaintiff’s motion to remand finding plaintiff’s pre-suit demand

  letter and unspecified damages in his complaint were sufficient to demonstrate by a

  preponderance of the evidence that the amount in controversy exceeded $75,000.00.

  Id. 2

          26. Here, Plaintiff’s pre-suit demand letter which estimates Plaintiff’s

  damages to be seven hundred and fifty thousand dollars ($750,000.00) is an honest

  assessment of her claimed damages as it is based on the following:

            a. Plaintiff’s past medical bills in the amount of $166,255.42,

            b. Plaintiff’s alleged injuries which include a 16% permanent impairment

               rating, supersprinatus tendinosis, frayed tear of the anterior labrum,

               and he underwent neck surgery at disc levels C5-6 and C6-7,

            c. conservative treatment including epidural injections, and

            d. future medical care. See Katz, 2009 WL 1532129 at 4.

  2 The court also considered plaintiff’s refusal to admit or deny that damages
  exceeded $75,000.00 as evidence regarding the amount in controversy.
                                          8

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 9 of 11




          27. Like Stramiello and Wilson, Plaintiff’s pre-suit demand letter includes

  medical expenses incurred by the Plaintiff which exceed $75,000.00, in addition to

  medical records which indicate the plaintiff will incur future medical expenses for

  medical care. Wilson, 2010 WL 3632794, at *4; Stramiello, 2010 WL 2136550, at *3.

  This evidence demonstrates the Plaintiff’s claimed damages in the instant case far

  exceed $75,000.00. Accordingly, Wal-Mart has shown by a preponderance of the

  evidence that the amount in controversy exceeds the jurisdictional minimum,

  rendering removal proper.

                                         V. CONCLUSION

         This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

  because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

  are citizens of different states, and the amount in controversy exceeds $75,000.00

  exclusive of interest, fees, and costs. Upon filing of this Notice of Removal,

  Wal-Mart will promptly give written notice to Plaintiff, through her attorneys of

  record, and the Clerk of the Circuit Court for the 17th Judicial Circuit in and for

  Broward County, Florida.

        WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”),

  respectfully requests the Notice of Removal be accepted as good and sufficient as

  required by law, and that the aforesaid action, Case No. CACE-18-022595, on the

  docket of the Court for the 17th Judicial Circuit in and for Broward County, Florida,

  be removed from that Court to the United States District Court for the Southern

  District of Florida, Ft. Lauderdale Division, and that this Court assume full and

                                               9

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 10 of 11




  complete jurisdiction thereof and issue all necessary orders and grant all general

  equitable relief to which Wal-Mart is entitled.

  Dated: November 14, 2018

                                            Respectfully submitted,

                                            /s/ Robert Oldershaw
                                            Jerry D. Hamilton
                                            Florida Bar No.: 970700
                                            jhamilton@hamiltonmillerlaw.com
                                            Robert M. Oldershaw
                                            Florida Bar No.86071
                                            roldershaw@hamiltonmillerlaw.com
                                            Patricia Concepcion
                                            Florida Bar No. 109058
                                            pconcepcion@hamiltonmillerlaw.com
                                            HAMILTON, MILLER & BIRTHISEL, LLP
                                            150 Southeast Second Avenue, Suite 1200
                                            Miami, Florida 33131
                                            Telephone: (305) 379-3686
                                            Attorneys for Defendant, Wal-Mart




                                              10

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-62768-RKA Document 1 Entered on FLSD Docket 11/14/2018 Page 11 of 11




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 14, 2018, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing is being served this day on all counsel of record or pro se parties identified on
  the following Service List in the manner specified, either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for
  those counsel or parties who are not authorized to receive electronically notices of
  Electronic Filing.
                                             /s/ Robert Oldershaw
                                             Robert M. Oldershaw, Esq.




                                          SERVICE LIST



  Anthony J. Soto, Esq.
  Rubenstein Law, P.A.
  9130 S. Dadeland Blvd
  Datran II – PH
  Miami, FL 33156
  Tel: (305) 661-6000
  Fax: (305) 230-2934
  tony@rubensteinlaw.com
  nancy@rubensteinlaw.com
  eservice@rubensteinlaw.com
  Attorneys for Plaintiff




                                               11

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
